DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2014/0340572).
Claim 1, Sato discloses an LED stroboscope device synchronized with a camera (Fig. 1), the LED stroboscope device (Fig. 2) comprising: 
a power supply unit (LI-ION battery 38); 
a stroboscope unit (42, 44, 46, 48, 50, 52) configured to receive power from the power supply unit to charge power for generating a flashing light, and output a flashing light generation signal for discharging charged power; 
a continuous light unit (58, 60, 62, 64) configured to receive power from the power supply unit to output a continuous light generation signal for generating continuous light; 
a light emitting unit (LED GROUPs 14a and 14b) configured to individually receive the flashing light generation signal and the continuous light generation signal to generate the flashing light and the continuous light; and 
a control unit (camera control portion 16) configured to receive power from the power supply unit (inherent limitation since the battery provide power to all the components in the camera) to individually control the stroboscope unit and the continuous light unit to output the flashing light generation signal and the continuous light generation signal, 
wherein the stroboscope unit includes a charging control module (LED control portion 42) configured to receive power from the power supply unit to charge the power in a power charging module (ELDC 44, see P[0040]); 
the power charging module configured to charge the power for generating the flashing light under control of the charging control module (see P[0040]); and 
a flashing light amount control module (46, 48, 50, and 52) configured to output the flashing light generation signal by a flashing light amount control signal outputted from the control unit, and wherein the power charging module includes a high- discharge capacitor.
Thus, Sato discloses the invention substantially as claimed except for the power charging module includes a high-discharge battery. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the power charging module a high-discharge battery, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2014/0340572) in view of Wang et al. (2007/0013557).
Sato discloses power supply unit includes: a portable power module (LI-ION battery 38) detachably mounted inside a camera (Fig. 1), wherein the portable power module includes a portable battery (LI-ION battery 38 is rechargeable, see P[0018]… a rechargeable power source battery…), but Sato does not disclose the power supply unit includes: an AC/DC converter module configured to convert external AC power into DC power.
However, in the same field of endeavor, Wang discloses a power supply unit includes: an AC/DC converter module (AC/DC converter 130, Fig. 1) configured to convert external AC power (AC power 132) into DC power for charging a Rechargeable battery 128.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the power supply unit of Sato with an AC/DC converter to convert an external AC power into DC power for charging the LI-ION battery 38 to full when the battery is low.
Claim 3, Sato discloses the invention substantially as claimed except for wherein the power charging module includes a high-discharge lithium-ion battery. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the power charging module a high-discharge lithium-ion battery, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. (2020/0166823) a LED stroboscope device comprising: a power supply unit; a stroboscope unit configured to receive power from the power supply unit to charge power for generating a flashing light, and output a flashing light generation signal for discharging charged power; a continuous light unit configured to receive power from the power supply unit to output a continuous light generation signal for generating continuous light; a light emitting unit configured to individually receive the flashing light generation signal and the continuous light generation signal to generate the flashing light and the continuous light; and a control unit configured to receive power from the power supply unit to individually control the stroboscope unit and the continuous light unit to output the flashing light generation signal and the continuous light generation signal, wherein the stroboscope unit includes a charging control module configured to receive power from the power supply unit to charge the power in a power charging module; the power charging module configured to charge the power for generating the flashing light under control of the charging control module; but no teaching of a flashing light amount control module configured to output the flashing light generation signal by a flashing light amount control signal outputted from the control unit.
Kung (2016/0233712) discloses a LED stroboscope device comprising: a power supply unit; a stroboscope unit configured to receive power from the power supply unit to charge power for generating a flashing light, and output a flashing light generation signal for discharging charged power; a light emitting unit configured to individually receive the flashing light generation signal and the continuous light generation signal to generate the flashing light and the continuous light, wherein the stroboscope unit includes a charging control module configured to receive power from the power supply unit to charge the power in a power charging module; the power charging module configured to charge the power for generating the flashing light under control of the charging control module, and wherein the power charging module includes a high- discharge battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             5/19/22